369 S.W.2d 927 (1963)
COMMERCIAL INSURANCE COMPANY OF NEWARK, NEW JERSEY, Petitioner,
v.
John Q. ADAMS, Respondent.
No. A-9630.
Supreme Court of Texas.
July 17, 1963.
Rehearing Denied July 31, 1963.
Touchstone, Bernays & Johnston, Charles C. Sorrels, with above Firm, Dallas, for petitioner.
Bates & Brock, Houston, for respondent.
PER CURIAM.
The Houston Court of Civil Appeals in this case has held that exception 27 of Art. 1995, Vernon's Ann.Civ.Stat., is not void and unconstitutional under the 14th Amendment to the United States Constitution as affording a wider venue for action against foreign corporations than is afforded against domestic corporations under Section 23 of the same article. 366 S.W.2d 801. This holding is in conflict with the holding of the Beaumont Court of Civil Appeals in Fireman's Fund Insurance Co. v. McDaniel et al., Tex.Civ.App., 327 S.W.2d 358, and with that of the Eastland Court of Civil Appeals in Maryland Casualty Co. v. Torrez, Tex.Civ.App., 359 S.W.2d 559.[1]
We are in agreement with the decision of the Houston Court of Civil Appeals in this case. The writ of error is accordingly refused. Rule 483, Rules of Civil Procedure.
NOTES
[1]  Writ of error dismissed for want of jurisdiction. Torrez v. Maryland Casualty Company, Tex., 363 S.W.2d 235.